  Case 17-18861        Doc 59        Filed 03/13/19 Entered 03/13/19 14:30:39           Desc Main
                                       Document     Page 1 of 6


                        IN THE UNITED STATE BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                 )       Chapter 11
                                                       )       No. 17-18861
         Sneh and Sahil Enterprises, Inc.,             )       Hon. Deborah L. Thorne
                                                       )       Hearing Date: March 19, 2019
                        Debtor.                        )       Hearing Time: 10:00 a.m.

                                       NOTICE OF MOTION

To:      See attached Service List

        PLEASE TAKE NOTICE that on March 19, 2019, at 10:30 a.m., I shall appear before the
Honorable Deborah L. Thorne in Courtroom 613 of the Dirksen Federal Building, 219 S. Dearbom
Street, Chicago, Illinois 60604, and then and there present the Reorganized Debtor’s Motion to Issue
Final Decree and Report as to the Status of its Plan of Reorganization, a copy of which is attached
hereto and thereby served upon you.


                                                                  /s/ Timothy C. Culbertson

                                  CERTIFICATION OF SERVICE

        I, the undersigned attorney, certify that I served those appearing on the Service List attached
hereto a copy of this Notice and the Reorganized Debtor’s Motion to Issue Final Decree and Report
as to the Status of its Plan of Reorganization, by causing the same to be delivered by the Court’s
CM/ECF filing system to those who receive such notices, and as to the remaining recipients by
causing the same to be placed in the U.S. Mail, first class postage prepaid, before the hour of 4:30
p.m. on this 12th day of March, 2019.


                                                                  /s/ Timothy C. Culbertson

Timothy C. Culbertson
ARDC No. 6229083
P.O. Box 677
Cary, Illinois 60013
(847) 913-5945
tcculb@gmail.com
  Case 17-18861       Doc 59       Filed 03/13/19 Entered 03/13/19 14:30:39          Desc Main
                                     Document     Page 2 of 6


                                           Service List
               Via CM/ECF:                         The Leasing Experts, Inc.
                                                   9710 E. Indigo St., Suite 2
Office of the U.S. Trustee                         Miami, FL 33157
USTPRegion11.ES.ECF@usdoj.gov
                                                   Financial Pacific Leasing, Inc.
Brandon R. Freud on behalf of Creditor MB          P.O. Box 4568
Financial Bank                                     Federal Way, WA 98001
brfreud@rwrlaw.com
                                                   U.S. Bank Equipment Finance
Kenneth D. Peters ob behalf of                     1310 Madrid St.
Direct Capital Corporation                         Marshall, MN 56258
kpeters@dresslerpeters.com
                                                   Financial Agent Svcs.
Sneh and Sahil Enterprises, Inc.                   P.O. Box 2576
shahsanjay@hotmail.com                             Springfield, IL 62708

               Via U.S. Mail:                      Wells Fargo Bank
                                                   300 Tri-State International
U.S. Small Business Assoc.                         Lincolnshire, IL 60069
2401 W. White Oaks Dr.
Springfield, IL 62704                              State Bank of Texas
                                                   11950 Webb Chapel Rd.
Axis Capital, Inc.                                 Dallas, TX 75234
308 N. Locust St., Suite 100
Grand Island, NE 68801                             Macy's American Express Card
                                                   PO Box 8113
Internal Revenue Service                           Mason, OH 45050
Centralized Insolvency Operation
P.O. Box 7346                                      American Express
Philadelphia, PA 19101-7346                        P.O. Box 30384
                                                   Salt Lake City, Utah 84130-0384
Illinois Department of Revenue
Bankruptcy Section                                 Chase Card
P.O. Box 64338                                     PO Box 1423
Chicago, IL 60664-0338                             Charlotte, NC 28201

IL Dept. of Revenue                                Citi Credit Card
Bankruptcy Section Level 7-425                     P.O. Box 6500
100 W. Randolph St.                                Sioux Falls, SD 57117-6500
Chicago, IL 60606
                                                   Bank of America Credit Card
Illinois Dept. of Employment Security              P.O. Box 15019
4519 W Main St.                                    Wilmington, DE 19850-5019
Belleville, IL 62226
 Case 17-18861        Doc 59   Filed 03/13/19 Entered 03/13/19 14:30:39   Desc Main
                                 Document     Page 3 of 6


Costco Visa Card
PO Box 790046
St. Louis, MO 63179

Pay Pal Credit Card
PO Box 960080
Orlando, FL 32898
  Case 17-18861        Doc 59     Filed 03/13/19 Entered 03/13/19 14:30:39             Desc Main
                                    Document     Page 4 of 6


                        IN THE UNITED STATE BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                )       Chapter 11
                                                      )       No. 17-18861
         Sneh and Sahil Enterprises, Inc.,            )       Hon. Deborah L. Thorne
                                                      )       Hearing Date: March 19, 2019
                        Debtor.                       )       Hearing Time: 10:00 a.m.

            REORGANIZED DEBTOR’S MOTION TO ISSUE FINAL DECREE
         AND REPORT AS TO THE STATUS OF ITS PLAN OF REORGANIZATION

         The Reorganized Debtor (“the Debtor”), by and through its attorney, Timothy C. Culbertson,

moves this Court to issue a Final Decree in this matter pursuant to F.R.Bankr.P. 3022, and in further

support hereof, states as follows:

         1.     On December 18, 2018, this Court issued an Order confirming the Debtor’s Amended

Plan of Reorganization (“the Plan”).

         2.     Paragraph 1.11 of the Plan defines the Effective Date thereof as the date thirty (30)

days following the entry of the Final Order confirming the Plan.

         3.     The Plan Effective Date occurred on January 17, 2018, and the Order confirming the

Plan has become a final Order.

         4.     Pursuant to the Plan, as of the Effective Date, the following acts were to have

occurred: the Reorganized Debtor was to either retain its DIP checking account or open a new

account separate from its business operating account for the purposes of funding and disbursements

under the Plan. The Reorganized Debtor is to deposit the monthly Plan payment into that separate

account and make distributions to creditors as set forth in the Plan above on the last business day of

each third month following the Plan Effective Date until completion of all required payments. To
  Case 17-18861        Doc 59     Filed 03/13/19 Entered 03/13/19 14:30:39              Desc Main
                                    Document     Page 5 of 6


date, all of the forgoing requirements under the terms of the Plan have been complied with by the

Debtor.

       5.      Prior to confirmation of the Plan, the Debtor had reviewed the Claims filed in the case

as well as its pre-petition activities and determined that no further objections to claims or other

adversary matters were warranted. All of such matters that were raised by the Debtor during the

course of this case have been disposed of by the Court or by agreement. Accordingly, there are no

pending and continuing contested or adversary matters related to this Chapter 11 case.

       6.      Section 350 of the United States Bankruptcy Code provides in relevant part as

follows: “After an estate is fully administered and the court has discharged the trustee, the court

shall close the case.” 11 U.S.C. § 350(a). F.R.Bankr.P. 3022 provides in as follows: “After an

estate is fully administered in a chapter 11 reorganization case, the court, on its own motion or on

motion of a party in interest, shall enter a final decree closing the case.” The Advisory Notes of Rule

3022 provide in most relevant part as follows:

       Entry of a final decree closing a chapter 11 case should not be delayed solely because the
       payments required by the plan have not been completed. Factors that the court should
       consider in determining whether the estate has been fully administered include (1) whether
       the order confirming the plan has become final, (2) whether deposits required by the plan
       have been distributed, (3) whether the property proposed by the plan to be transferred has
       been transferred, (4) whether the debtor or the successor of the debtor under the plan has
       assumed the business or the management of the property dealt with by the plan, (5) whether
       payments under the plan have commenced, and (6) whether all motions, contested matters,
       and adversary proceedings have been finally resolved.

Further, Courts have recognized that the fact that disbursements under the Plan will become due in

the future does not preclude the entry of an order closing a Chapter 11 case. See, e.g., In re

JMP-Newcor International, Inc., 225 B.R. 462, 465 (Bankr. N.D. Ill. 1998). Finally, Section 1101

of the Code provides that:


                                                  2
  Case 17-18861        Doc 59    Filed 03/13/19 Entered 03/13/19 14:30:39              Desc Main
                                   Document     Page 6 of 6


       (2) “substantial consummation” means—

               (A) transfer of all or substantially all of the property proposed by the plan to be
               transferred;

               (B) assumption by the debtor or by the successor to the debtor under the plan of the
               business or of the management of all or substantially all of the property dealt with by
               the plan; and

               (C) commencement of distribution under the plan.

11 U.S.C. § 1101(2).

       7.      As set forth herein above, the Order confirming the Reorganized Debtor’s Plan has

become a final Order, and the Reorganized Debtor has complied with all of the requirements set

forth in the Plan to date. Specifically, Sanjay Shah, the Debtor’s President has assumed the

management of the business of the Reorganized Debtor as set forth in the Plan, payments under the

terms of the Plan have commenced, and no motions, contested matters or adversary proceedings

remain pending. Accordingly the Reorganized Debtor believes that an order closing this case is

appropriate at this time.

       WHEREFORE, the Reorganized Debtor, Sneh and Sahil Enterprises, Inc., prays that this

Court grant the relief requested herein, and issue a Final Decree closing the case.


                                                              Sneh and Sahil Enterprises, Inc.


                                                      By:         /s/ Timothy C. Culbertson
                                                                         Its Attorney
Timothy C. Culbertson
ARDC No. 6229083
P.O. Box 677
Cary, Illinois 60013
(847) 913-5945
tcculb@gmail.com


                                                  3
